Per Curiam.
In answer to an order to show.cause why he should not be compelled to pay certain ditch •orders, respondent showed there was no money in the fund on which they were drawn, and that the collection of the assessment had been judicially restrained as illegal.
Held, That such orders were not general township charges, and that although the assessment was payable into the town treasury, it still remained a separate fund, and that such orders could only be paid out of the particular assessment on the credit of which they were drawn. 1 Comp. L., § 1795, provides expressly for the keeping of such funds separate?